DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-12 are allowed.
Regarding Claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggests – 
Prior art of record shows “Airborne Objects” and “Wind Turbines mounted on a foundation”. However, prior arts fails to show “an airborne object” coupled to a “wind turbine” via a cable as claimed. A method of controlling an airborne object, the airborne object being coupled to a part of a wind turbine via a cable, the wind turbine comprising a tower mounted on a foundation, the method comprising the steps of: measuring at least one parameter related to movements of the tower of the wind turbine, and adjusting a cable force of the cable acting on the wind turbine, based on the at least one measured parameter. 

Claims 2-12 are allowable based on their dependency from claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/J.O./Examiner, Art Unit 2832      


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832